[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               Sept. 29, 2009
                               No. 09-11639                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 91-00051-CR-J-16-HTS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RAY BENNETT,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 29, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Ray Bennett appeals the denial of his motion for a reduction of sentence. 18
U.S.C. § 3582(c)(2). Bennett’s motion was based on Amendment 706 to the

Sentencing Guidelines. We affirm.

      Bennett challenges the denial of his motion to reduce on four grounds, all of

which fail. First, Bennett argues that the district court was entitled to reduce his

sentence under Amendment 706, but his argument is foreclosed by our decision in

United States v. Williams, 549 F.3d 1337, 1339 (11th Cir. 2008), because Bennett

was sentenced to a statutory mandatory term of life imprisonment. Second,

Bennett complains that the district court failed to address his arguments about drug

quantity and Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), but a

district court may not revisit any “original sentencing determinations.” United

States Sentencing Guidelines § 1B1.10(b)(1) (Nov. 2008); see United States v.

Bravo, 203 F.3d 778, 781 (11th Cir. 2000). Third, Bennett argues that the district

court had discretion to reduce his sentence below the amended range under United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and Kimbrough v. United

States, 522 U.S. 85, 128 S. Ct. 558 (2007), but those decisions do not apply to a

motion to reduce a sentence. See United States v. Melvin, 556 F.3d 1190, 1191–93

(11th Cir. 2009). Fourth, Bennett argues, for the first time on appeal, that the

refusal to treat the Guidelines as advisory violated his rights to equal protection

and due process, but Bennett was sentenced to a statutory mandatory term of life



                                           2
imprisonment based on his prior convictions. See United States v. Castaing-Sosa,

530 F.3d 1358, 1360–61 (11th Cir. 2008). The district court did not err by denying

Bennett’s motion.

      The denial of Bennett’s motion for a reduced sentence is AFFIRMED.




                                         3